Citation Nr: 1609100	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In correspondence submitted in January 2010, the Veteran requested a hearing before an RO Decision Review Officer (DRO).  He was notified of his scheduled April 2010 hearing by letter in March 2010, but did not attend the hearing or subsequently request a new DRO hearing.  That hearing request is deemed withdrawn.  Additionally, in his March 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled for November 2015, but the Veteran subsequently withdrew his hearing request.  Thus, that hearing request is also considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

In September 2015, prior to the promulgation of a decision by the Board, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw from appellate review his claims for entitlement to service connection     for bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
2.  The criteria for withdrawal of the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In September 2015, prior to the Board promulgating a decision, the Veteran, through his representative, submitted correspondence specifically stating that he wished to withdraw his appeal as to the issues of entitlement to service connection for hearing loss, paralysis of the sciatic nerve, and peripheral nerve paralysis.  The Board notes that the issue of peripheral neuropathy of the bilateral lower extremities was recorded in the Veterans Appeals Control and Locator System (VACOLS) as paralysis of the sciatic nerve and peripheral nerve paralysis.  Therefore, the Board finds that the September 2015 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issues of entitlement to service connection for bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.





ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


